Cayuga Nation v Campbell (2018 NY Slip Op 05428)





Cayuga Nation v Campbell


2018 NY Slip Op 05428


Decided on July 25, 2018


Appellate Division, Fourth Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on July 25, 2018
SUPREME COURT OF THE STATE OF NEW YORK
Appellate Division, Fourth Judicial Department

PRESENT: WHALEN, P.J., SMITH, CARNI, NEMOYER, AND TROUTMAN, JJ.


807 CA 17-01957

[*1]CAYUGA NATION, BY AND THROUGH ITS LAWFUL GOVERNING BODY, CAYUGA NATION COUNCIL, PLAINTIFF-RESPONDENT,
vSAMUEL CAMPBELL, CHESTER ISAAC, JUSTIN BENNETT, KARL HILL, SAMUEL GEORGE, DANIEL HILL, TYLER SENECA, MARTIN LAY, WILLIAM JACOBS, WARREN JOHN, WANDA JOHN, BRENDA BENNETT, PAMELA ISAAC, ET AL., DEFENDANTS-APPELLANTS, AND COUNTY OF SENECA, INTERVENOR. (APPEAL NO. 2.) 


MARGARET A. MURPHY, P.C., ORCHARD PARK (MARGARET A. MURPHY OF COUNSEL), AND JOSEPH J. HEATH, SYRACUSE, FOR DEFENDANTS-APPELLANTS. 
JENNER & BLOCK LLP, WASHINGTON, D.C. (DAVID W. DEBRUIN, OF THE WASHINGTON, D.C. BAR, ADMITTED PRO HAC VICE, OF COUNSEL), AND BARCLAY DAMON LLP, ROCHESTER, FOR PLAINTIFF-RESPONDENT.

	Appeal from an amended order of the Supreme Court, Seneca County (Dennis F. Bender, A.J.), entered October 18, 2017. The amended order, inter alia, denied that part of defendants' motion seeking leave to reargue and directed defendants to post an undertaking. 
It is hereby ORDERED that said appeal is unanimously dismissed without costs.
Same memorandum as in Cayuga Nation v Campbell ([appeal No. 1] — AD3d — [July 25, 2018] [4th Dept 2018]).
Entered: July 25, 2018
Mark W. Bennett
Clerk of the Court